MARING, Justice,
concurring in the result.
[¶ 45] I respectfully concur in the result because I do not believe the record or the law in this case supports the conclusion that Agüero and Moneada waived their right to be free of physical restraints. I am of the opinion that the trial court erred by failing to make specific findings at the start of the guilt phase of the trial about *14the necessity of physical restraints and about the necessity of leg shackles instead of less prejudicial restraints.
I
[¶ 46] On March 2, 2009, Joseph Daniel Moneada filed a “Motion in Limine Regarding Jury Selection, Courtroom Security and Demeanor.” On March 16, 2009, Billy Joe Valdez Agüero joined Moncada’s motion. In his motion, Moneada moved the trial court for an order allowing Mon-eada to appear before the jury “without visible restraints and in non-jail garb.” To support his request for non-visible restraints, Moneada relied heavily on this Court’s decision in In re R.W.S., 2007 ND 37, 728 N.W.2d 326, as well as the United States Supreme Court’s decision in Deck v. Missouri, 544 U.S. 622, 125 S.Ct. 2007, 161 L.Ed.2d 953 (2005). In particular, Monea-da argued he had the right to remain free of physical restraints that were visible to the jury and that no special security concerns existed that might otherwise warrant the use of visible restraints. He proposed: “There is a restraint that may be worn underneath the clothing of an accused that is more than adequate for security and still allows sedate movement to and from the witness stand with nothing more than a limp.”
[¶ 47] The State responded to Moneada and Aguero’s motions regarding jury selection, courtroom security, and demeanor. The State indicated it had no objection to Moneada and Agüero being allowed to wear non-jail clothing and not wearing visible restraints. On March 19, 2009, the trial court held a hearing and pretrial conference, at which the court considered Monea-da and Aguero’s motions for non-visible restraints. The trial court granted the motions.
[¶ 48] The final pretrial conference took place on Monday, June 15, 2009. At the conference, the State made the following observation:
Next, Your Honor, I notice that the defendants today are not wearing leg restraints. I know that Mr. Martin’s request was, you know, for non visible restraints and we would request given the courtroom, I believe in Judge Eleven’s courtroom tables are set up where there is wood around the table, for safety purposes and the number of witnesses we would request the defendants wear leg restraints during the trial.
THE COURT: That was my understanding. Maybe there was a disconnect but there will be leg restraints.
[¶ 49] During the entire voir dire Mon-eada and Agüero were not in physical restraints. On June 16, 2009, after completion of voir dire and outside the presence of the jury, the State inquired whether Moneada and Agüero should be brought into the courtroom at 8:30 a.m. for the next day’s proceedings “because of the jury issues with the leg shackles.” Aguero’s counsel echoed the State’s concern, explaining “Agüero [would] be on the outside and when the jurors walk in his leg shackles [would] be visible.” The court responded: “[The jury] won’t be looking at his feet. Have him swing around the end of the table and then have him swing back.”
[¶ 50] The next day, June 17, 2009, at the opening of the jury trial and outside the hearing of the jury, Moncada’s counsel expressed his concern regarding the use of restraints during trial:
I know the Court had previously ruled with respect to my request that my client appear without restraints during the course of the proceeding. I don’t make a habit of coming back to court’s rulings. I want to make sure I have this preserved for my record. I hope that *15the Court understands that, Your Hon- or.
The case cite that I gave the court in my filing on this point is In the Interest of RWS, 2007, North Dakota 37, 728 Northwest 2d 326. That has all the applicable authorities cited with respect to the impact on the presumption of innocence that having a defendant appear in restraints causes that type of event.
To that, Your Honor, I would add I guess I can give the Court a real time factual basis, if you will. My client has appeared in numerous proceedings before the court, pretrial hearings, preliminary hearings, there’s never been any difficulty with him whatsoever.
The last two days during jury selection he appeared without restraints. There were no security concerns or issues during that time. I know that the Court had indicated that you didn’t think they would be looking at the person’s ankles or feet. That may or may not be true. I can’t really say what would draw a juror’s attention but I do want to rest on that ease for the purposes of preserving my record.
I would also note for the record that we tried to manufacture barriers using file boxes, basically as Lego blocks, but I don’t know if it’s going to be enough. I sat in every single jury seat last night, yesterday afternoon, to see where the angle would be on this and those last two seats, I think, would still have an angle at the under side of the table. So if the Court is going to deny my request for removal of restraints, could I ask the Court to add two more seats on the end and shift the jury down two chairs.
[¶ 51] Aguero’s counsel also requested the leg restraints be removed. The trial court responded: “We have bent over backwards the last couple days. They could be in hand shackles as well. From my point of view and from what I can see of counsel’s bench, the view of their feet is properly obstructed. So your comments are made. They will remain shackled.” And, in fact, both Moneada and Agüero remained shackled for the entire duration of the trial. Based on this record, I am of the opinion Agüero and Moneada who were restraint free during the final pretrial conference and voir dire requested at the beginning of the guilt phase of the trial to be similarly restraint free. Therefore, based on In re R.W.S., State v. Kunze, 2007 ND 143, 738 N.W.2d 472, and Deck, the trial court erred when it did not proceed to make specific findings about the necessity of physical restraints.
II
[¶ 52] Webster’s Dictionary defines shackle as “chain link ... a metal fastening, usually one of a linked pair, for the wrists or ankles of a person kept prisoner ... anything that restrains freedom of expression or action.” Webster’s New World Dictionary 1306 (2d ed.1980). The record shows the trial court required Moneada and Agüero be shackled (wear leg restraints with a chain) after voir dire for the entire duration of the criminal trial. In doing so, however, the trial court did not comply with the clear mandates set by this Court regarding the use of shackles during the guilt phase of a criminal trial.
A. The Applicable Law
[¶ 53] Relying on well-established United States Supreme Court precedent, this Court held in In re R.W.S. that the Federal Constitution prohibits the routine use of visible shackles on a defendant during the guilt phase of a criminal jury trial. 2007 ND 37, ¶ 13, 728 N.W.2d 326 (citing Deck, 544 U.S. at 630-32, 125 S.Ct. 2007); see also Kunze, 2007 ND 143, ¶¶ 15-16, *16738 N.W.2d 472 (stating that “[c]ourts have long recognized that criminal defendants should not be physically restrained as a routine matter because of the prejudicial effect of such restraints”). In Kunze, this Court further explained that “[t]he Fifth and Fourteenth Amendments, which guarantee due process of law, ‘prohibit the use of physical restraints visible to the jury absent a trial court determination, in the exercise of its discretion, that they are justified by a state interest specific to a particular trial.’ ” Id. at ¶ 17 (quoting Deck, 544 U.S. at 629, 125 S.Ct. 2007). Our Court unequivocally held that in cases involving orders for physical restraints after our decision in In re R.W.S., a trial court must:
[Mjake case-specific findings and explain on the record ... its rationale for the order even in those instances in which the district court believes the reasons are readily apparent on the record. That explanation should include the reason for not accommodating a request for one type of restraint rather than the other when the reason is not obvious on the record.
Id. at ¶ 24 (emphasis added).
[¶ 54] This Court used the rationale advanced by the United States Supreme Court in Deck to reach its conclusion that the routine use of physical restraints during a criminal trial was presumptively unconstitutional. See In re R.W.S., 2007 ND 37, ¶ 13, 728 N.W.2d 326. In Deck, the United States Supreme Court outlined three fundamental legal principles to support its holding the routine use of physical restraints violated a criminal defendant’s constitutional right to fair and impartial trial. 544 U.S. at 630, 125 S.Ct. 2007.
First, the criminal process presumes that the defendant is innocent until proved guilty. Visible shackling undermines the presumption of innocence and the related fairness of the factfinding process. It suggests to the jury that the justice system itself sees a “need to separate a defendant from the community at large.”
Second, the Constitution, in order to help the accused secure a meaningful defense, provides him with a right to counsel. The use of physical restraints diminishes that right. Shackles can interfere with the accused’s “ability to communicate” with his lawyer. Indeed, they can interfere with a defendant’s ability to participate in his own defense, say, by freely choosing whether to take the witness stand on his own behalf. Third, judges must seek to maintain a judicial process that is a dignified process ... the use of shackles at trial “affront[s]” the “dignity and decorum of judicial proceedings that the judge is seeking to uphold.”
Id. at 630-31, 125 S.Ct. 2007 (citations omitted); see also In re R.W.S., 2007 ND 37, ¶ 13, 728 N.W.2d 326 (referring to the United States Supreme Court considerations against the routine use of visible physical restraints). In In re R.W.S., this Court used the latter two considerations, the right to secure a meaningful defense and the dignity of the judicial process, to extend the right to remain free of shackles to juvenile proceedings, in which the concern for jury bias is clearly inapplicable. Id. at ¶ 15. By doing so, our Court effectively determined that an accused has a constitutional right to remain free of shackles during a criminal trial, even when it is a non-jury trial or when the restraints are not visible to the jury. See id.; see also United States v. Durham, 287 F.3d 1297, 1304 (11th Cir.2002) (“Even if the physical restraints placed upon the defendant are not visible to the jury, they still may burden several aspects of a defendant’s right to a fair trial.”); In the Matter *17of Millican, 138 Or.App. 142, 906 P.2d 857, 859 (1995) (“Although most often invoked as a safeguard against potential jury prejudice, the right to stand trial unshackled also ensures that defendants ‘may face the court with the appearance, dignity and self-respect of a free and innocent person.’ ”) (citation omitted).
[¶ 55]. As the United States Supreme Court has explained, however, the right of an accused to appear free of shackles during trial is not absolute and may be overcome by essential state interests. Deck, 544 U.S. at 628, 125 S.Ct. 2007; see also In re R.W.S., 2007 ND 37, ¶ 16, 728 N.W.2d 326. Specifically, the United States Supreme Court has held state interests such as physical security, escape prevention, or courtroom decorum could prevail over the general prohibition against the routine use of physical restraints. Deck, 544 U.S. at 628, 125 S.Ct. 2007. But before a trial court can overcome the presumed unconstitutionality of physical restraints, the court must “make a case-specific determination about restraining the defendant,” taking into consideration such factors as “the accused’s record and temperament, the desperateness of the accused’s situation, the security situation at the courtroom and courthouse, the accused’s physical condition, and whether there is an adequate means of providing security that is less prejudicial.” Kunze, 2007 ND 143, ¶ 18, 738 N.W.2d 472. Furthermore, the trial court must explain its findings on the record and must make clear its rationale for ordering physical restraints. Id. at ¶ 24; see also Williams v. Norris, 612 F.3d 941, 959 (8th Cir.2010) (stating that in determining the appropriateness of shackles, a trial court must engage in a “particularized inquiry,” as required by Deck, and must also provide “adequate justifications” for the ordering of shackles); United States v. Joseph, 333 F.3d 587, 591 (5th Cir.2003) (“The district court is required to state, outside the presence of the jury, the reasons for which it has chosen to shackle the defendant.”); Durham, 287 F.3d at 1308 (holding that a trial court must “articulate, on the record, a rationale for its decision to impose particular security measures”). Finally, when a trial court decides to order physical restraints, it “must impose no greater restraints than are necessary.” Kunze, at ¶ 19; see also Gonzalez v. Pliler, 341 F.3d 897, 900 (9th Cir.2003) (holding that a court “must pursue less restrictive alternatives before imposing physical restraints”); Durham, 287 F.3d at 1304 (explaining that reviewing courts must inquire whether the trial court considered “less restrictive, less prejudicial methods of restraints”).
B. Standard of Review
[¶ 56] This Court reviews a trial court’s decision whether to physically restrain a defendant during trial for an abuse of discretion. See In re R.W.S., 2007 ND 37, ¶ 1, 728 N.W.2d 326. A trial court “abuses its discretion when it acts in an arbitrary, unreasonable, or unconscionable manner, or when it misinterprets or misapplies the law.” Kunze, 2007 ND 143, ¶ 14, 738 N.W.2d 472.
[¶ 57] In determining whether the trial court abused its discretion in ordering physical restraints, this Court first considers whether the trial court made case-specific findings and articulated its reasons for placing the defendant in physical restraints on the record. Kunze, 2007 ND 143, ¶¶ 21, 24, 738 N.W.2d 472. At this stage of appellate review, the Court also looks at whether, prior to ordering the physical restraints, the trial court considered less restrictive and less prejudicial methods of restraints. Id. at ¶ 21. This Court also stated in Kunze that a trial court’s failure to explain its reasons for restraining a defendant does not constitute reversible error when the reasons for the *18restraints are readily apparent from the record. Id. at ¶ 21.
[¶ 58] In Kunze, however, the trial court held a hearing to consider the State’s request for restraints. 2007 ND 143, ¶¶ 3, 22, 738 N.W.2d 472. At the hearing, the State verbally provided the court with information about the defendant’s prior history of more than 50 assaults and threats to guards and several escapes. Id. In addition, a deputy testified about using leg irons and belly chains when transporting the defendant because of his past record of escapes and his assaultive behavior toward guards. Id. at ¶¶ 4, 22 After considering the evidence and arguments of the parties, the trial court decided to restrain the defendant. Id. at ¶¶ 7, 22. Our Court held that, although the trial court did not elaborate on the record its reasons for its order, the reasons for hand restraints and a restraining belt were readily apparent from the record. Id. at ¶ 23. Our Court also recognized that at the time of Kunze’s trial, no North Dakota ruling had addressed the use of shackles. Id. at ¶ 23. However, a case “where the record itself makes clear that there are indisputably good reasons for shackling” is “an exceptional case.” See Deck, 544 U.S. at 635, 125 S.Ct. 2007. Moreover, as the United States Supreme Court held in Deck:
[W]here a court, without adequate justification, orders the defendant to wear shackles that will be seen by the jury, the defendant need not demonstrate actual prejudice to make out a due process violation. The State must prove beyond a reasonable doubt that the shackling error complained of did not contribute to the verdict obtained.
Id. (citation omitted). If the trial court’s decision to physically restrain the defendant was an error, in violation of the defendant’s due process rights, the analysis then turns to whether the violation was harmless error. In re R.W.S., 2007 ND 37, ¶ 19, 728 N.W.2d 326. An error is harmless if the court is convinced, beyond a reasonable doubt, that the error did not contribute to the verdict. Id. In making this determination, our court must review the entire record and consider all the evidence. Id. The party benefitting from the error bears the burden of proving the error is harmless beyond a reasonable doubt. Id.
C. The Majority Opinion
[¶ 59] I cannot agree with the majority’s conclusion that the trial court did not need to make specific findings on the necessity of restraints. This Court has stated, in Kunze, that a trial court’s failure to explain its reasons for restraining the defendant would be considered reversible error unless those reasons are readily apparent from the record before it and concluded that in cases involving orders for physical restraints henceforth, the court must make case-specific findings even if the court believes the reasons are readily apparent on the record. 2007 ND 143, ¶ 21, 738 N.W.2d 472. No such reasons can be discerned from the record in this case.
[¶ 60] The majority assumes that counsels’ requests for non-visible restraints at a pre-trial hearing in March 2009, were a full waiver to any objections to having Moneada and Agüero appear in leg shackles before the jury. Majority, at ¶ 11. The majority’s conclusion is flawed for two reasons.
[¶ 61] First, even if counsels’ requests for non-visible leg restraints can be viewed as a waiver of the trial court’s duty to make specific findings about the necessity of any restraints, the trial court nevertheless failed to explain why after initially granting counsels’ motions for non-visible restraints, and allowing Moneada and *19Agüero to appear for two days of jury selection without restraints, it later reversed its ruling and ordered them to wear chained leg restraints during trial. A chain that runs between the legs of a person is a restraint visible to a jury. Further, I do not believe defense counsel should be required to build a box wall with the hope of preventing a jury from seeing the restraints. In addition, this Court’s prior decisions regarding the use of the least restrictive and prejudicial methods of restraints are clear: “The district court should [ ] consider on the record whether less restrictive, less prejudicial methods of restraint could be used.” Kunze, 2007 ND 143, ¶ 21, 738 N.W.2d 472. Moreover, as this Court held in Kunze, the trial court should explain its reasons for “not accommodating a request for one type of restraint rather than the other when the reason[s] [are] not obvious on the record.” Id. at ¶ 24. The reasons are not obvious in this case.
[¶ 62] The record here shows that Moneada and Agüero filed motions requesting to appear before the jury without visible restraints. Moncada’s motion explained: “There is a restraint that may be worn underneath the clothing of the accused that is more than adequate for security and still allows sedate movement to and from the witness stand with nothing more than a limp.” The State did not object to the requests and the trial court granted the motions for non-visible restraints at the pretrial conference and hearing on March 19, 2009. However, after two days of jury selection at which Moneada and Agüero appeared free of restraints, but before the trial commenced, the trial court ignored its previous ruling and ordered them to wear leg shackles for the duration of the proceedings. In doing so, the trial court disregarded not only defense counsels’ requests for them to appear free of restraints and numerous objections, but also the State’s concern the leg restraints were readily visible to the jury. The trial court’s response that the jury “won’t be looking at Aguero’s feet” clearly does not qualify as the type of explanation required by this Court in cases when the trial court refuses to accommodate a request to be shackle free or for a certain type of restraints.
[¶ 63] Here, despite its initial ruling, the trial court declined to accommodate counsels’ requests for non-visible restraints and ordered Moneada and Agüero leg shackled during trial. The trial court, however, failed to explain its reasons for ordering leg shackles over the requested restraints that would be worn under the clothing. As Moncada’s counsel pointed out on several occasions, there were no security risks posed by Moneada. Monea-da had appeared in a number of other proceedings before the court without shackles and had never created any safety concerns. Furthermore, as Moncada’s counsel noted in his motion for non-visible restraints, methods less restrictive and less prejudicial than the leg shackles were readily available and could have alleviated any courtroom security concerns of the State. Yet, the trial court, without offering any explanation, chose to order Monea-da and Agüero to wear leg shackles during trial. Such response implies a routine policy of ordering leg restraints. The trial court’s error was its failure to make any findings on the record explaining its reasons for not accommodating Moneada and Aguero’s requests for non-visible restraints.
[¶ 64] Second, the majority’s analysis is flawed because of its misplaced emphasis on the “visibility” of the shackles. The majority states: “In this case, there is no evidence in the trial record that the jury saw the restraints.” Majority, at ¶ 13. In doing so, the majority ignores this Court’s *20prior holding in In re R.W.S. that even in non-jury trials, when “the concerns about the effect of visible physical restraints on a jury do not apply,” considerations about a defendant’s ability to secure a meaningful defense and about the dignity of the judicial process militate against the routine use of visible physical restraints. 2007 ND 37, ¶ 15, 728 N.W.2d 326. The United States Supreme Court in Deck provided three fundamental legal principles in support of its conclusion that the routine use of physical restraints violated an accused’s right to a fair and impartial trial: (1) the presumption of innocence; (2) the right of an accused to secure a meaningful defense; and (3) the dignity of judicial proceedings. Deck, 544 U.S. at 630-31, 125 S.Ct. 2007; see also Illinois v. Allen, 397 U.S. 337, 344, 90 S.Ct. 1057, 25 L.Ed.2d 353 (1970) (stating that physical restraints impair a defendant’s ability to participate in his defense and damage the integrity of criminal trials). Accordingly, lower courts interpreting Deck have held that “[ejven if the physical restraints placed upon the defendant are not visible to the jury, they still may burden several aspects of a defendant’s right to a fair trial.” Durham, 287 F.3d at 1304; see also Gonzalez, 341 F.3d at 899-900 (explaining that in ordering physical restraints, a trial court should consider not only the effect physical restraints may have on the jury, but also the effect the restraints may have on defendant’s ability to participate in the defense of the case and on defendant’s mental faculties); In the Matter of Millican, 906 P.2d at 859 (stating that, “[ajlthough most often invoked as a safeguard against potential jury prejudice, the right to stand trial unshackled also ensures that defendants ‘may face the court with the appearance, dignity and self-respect of a free and innocent person’ ”) (citation omitted). In addition, other courts have stated that when a defendant is shackled at trial the key issues are “whether the jury ‘was aware of the shackles or whether the shackles ‘were readily visible. ’ ” Roche v. Davis, 291 F.3d 473, 483 (7th Cir.2002) (emphasis added) (citations omitted).
[¶ 65] Therefore, the majority’s assumption that the “visibility” of the shackles is dispositive in the present case runs afoul of well-established legal principles. In overruling counsels’ objections and ordering the use of leg shackles, rather than the previously requested and approved non-visible restraints, the trial court simply stated: “[F]rom what I can see of counsel’s bench, the view of [Moneada and Aguero’s] feet is properly obstructed.” This type of reasoning falls short of what is required in terms of specific findings. The majority holds that “nothing in the record supports] the defendants’ claim that the restraints were visible.... ” Majority, at ¶ 13. The majority’s conclusion the leg shackles were non-visible restraints, however, is not supported either by the record or by case-law.
[¶ 66] The record here reflects the trial court ordered defendants wear leg restraints with chains. Rather than simply considering whether evidence in the record supports a finding the jury in fact saw the restraints and then disposing of the issue, the majority should have also considered whether the restraints were “readily visible” to the jury and whether the jury was aware of the restraints. Moreover, even if the restraints were not “readily” visible to the jury, the proper legal analysis requires a reviewing court to also consider the probable effect of leg restraints on a defendant’s ability to secure a meaningful defense and on the integrity and dignity of the judicial proceedings. By failing to do so, the majority clearly disregards the legal standard set forth in Deck and In re R.W.S. Had the majority applied the correct legal analysis adopted by this Court in *21cases involving shackling, the majority would have had no other choice but to hold that the trial court’s failure to provide both an explanation of the trial court’s reasons not to accommodate Moneada and Ague-ro’s requests for less prejudicial, non-visible restraints and its failure to make specific findings about the necessity for any physical restraints, was clear error.
Ill
[¶ 67] As this Court explained in In re R.W.S., however, once a constitutional violation has been established, our Court must then consider whether the violation was harmless error. 2007 ND 37, ¶ 19, 728 N.W.2d 326; see also Gonzalez, 341 F.3d at 903 (stating that “shackling, except in extreme forms, is susceptible to harmless error analysis”). The beneficiary of the error, the State in this case, bears the burden of proving the error is harmless beyond a reasonable doubt. In re R.W.S., at ¶ 19. Here, the evidence in the record is overwhelmingly in support of the guilty verdicts. Thus, even under the proper legal analysis, the trial court’s error was harmless beyond a reasonable doubt and did not affect Moneada and Aguero’s substantial rights. Therefore, I concur in the result, but write separately to address the majority’s failure to apply the proper legal analysis as established by this Court in In re R.W.S. and Kunze and as supported by the United States Supreme Court’s decision in Deck.
[¶ 68] MARY MUEHLEN MARING